Speaking for the first time from this rostrum as the representative of a country whose policy is profoundly attached to the noble principles of dialog and tolerance, a country devoted to universal peace, the self-determination of peoples and their right to development and prosperity in justice and dignity, I cannot refrain from paying a tribute to all those today, dead or living, who have given their best for the foundation and survival of the United Nations. It is therefore with a feeling of deep pride mingled with deep emotion that I speak today before this Assembly. I am moved, I say, because it is in this very same great American city which offers us its hospitality each year, in this same glass palace, the symbol of truth and human solidarity, that is the scene where the fate and destiny of the world in profound change is determined and will continue to b? determined, a world which certain sorcerers' apprentices may bring to final catastrophe.
39.	I am proud, too, because as the representative of a country that cherishes peace and justice, I should like to state this here on behalf of my country, and particularly on behalf of the Head of State, His Excellency, President of the Gabonese Republic El Hadj Omar Bongo, who from this very rostrum  himself proclaimed the firm conviction, indeed the profound faith of the Gabonese Republic in the strength of this international Organization to measure up to the world crisis and to do so in total conformity with the spirit of the Charter. Accordingly, after the minute of meditation and silent prayer which we all observed in this hall at the beginning of this session, I appeal-if there is any need to do so-to all delegations to tackle the problems which confront us with the responsibility, the faith and the determination which the gravity of these questions demands. All the questions with which we shall have to deal in the course of our work will always have as their focal point man himself. Hence our paramount concern must be to guarantee man's physical, moral and spiritual well-being and his total and complete fulfillment.
40.	Before turning to the substance of the subject, it is a particular pleasure for me, Mr. President, to convey to you the warm congratulations of my delegation on your unanimous election to the presidency of the thirty-first session of our Assembly. We are convinced that your tried and tested abilities and your exceptional diplomatic qualities will permit you to measure up to the noble and highly delicate task which has been allotted to you. Furthermore, your election to the presidency of this session of the General Assembly is also a tribute to your great country, Sri Lanka, which recently so brilliantly played host to the important Fifth Conference of Heads of State or Government of Non-Aligned Countries. The Gabonese delegation convinced, Mr. President, that our debates, which have always been distinguished in the past by moderation and restraint, will under your leadership preserve the same character of tranquility and judiciousness and will be carried on in a spirit of mutual respect, which is the sine qua non of the success of meetings as important as those of our Organization, meetings which for three months will be in the spotlight of the attention of the whole world, because they carry with them the hopes of a mankind which has been the victim of its own contradictions, a mankind torn by conflict and consumed by fear, but hungry for peace and thirsty for happiness. The experience which you have accumulated,' Mr. President, throughout a long and brilliant political and diplomatic career constitutes, in the view of my delegation, a guarantee of the final success of our work.
41.	There is no need,, of course, to stress that these congratulations are also extended to the Vice-Presidents and the other officers of the Assembly who play such an important role by your side in the conduct of our debates.
42.	I am happy to pay a particularly well deserved tribute to the President of the thirtieth session of the General Assembly for the remarkable work that he did at that session. Mr. Gaston Thorn, Prime Minister and Minister for
- Foreign Affairs of the Grand Duchy of Luxembourg, a country which has very good relations with my own, caused us to marvel at the ceaseless mastery which he displayed throughout the last session, thanks to his perfect command of his role, his consummate skill and his remarkable dynamism. The results of the work of the last session were a striking success, which we attribute to the brilliant qualities of that statesman. I hope that he will find in this the profound expression of our congratulations and of our sincere gratitude.
43.	Before turning to the views of my Government on the important items on our agenda, I should like to welcome among us the fraternal State of Seychelles. On behalf of the Gabonese delegation and people, it is my agreeable duty to bid welcome to this new Member of our great United Nations family.
44.	We would have liked at the same time to welcome the fraternal State of Angola and the Socialist Republic of Viet Nam among us. We venture to hope that the day is not too far off when these two States, which meet the conditions laid down by the Charter, will be among us. The admission of these two countries will genuinely give our Organization its proper universality,
45.	There has been much talk of a world crisis situation, of a universe on the brink of collective suicide and, indeed, crisis and the temptation to collective suicide do undeniably exist, because there is no doubt that whichever way we turn we find war, repression, poverty, hunger, disease, racism in all its forms and the growing disintegration of the world economic order, whose appointed victims are of course the countries which are constructing their economies.
46.	We are still living under hegemonism and selfishness of all kinds, phenomena which maintain inequality among men and different parts of the world. We are still living in the reign of hotbeds of tension and explosive situations, of which the most dangerous are, as everyone knows, southern Africa and the Middle East.
47.	The peace and security for which we so ardently wish and the justice and happiness for which we so deeply yearn are a common heritage which nature has bequeathed to be shared equally among all men and all peoples on earth. They are not the preserve of any special category of men; they belong to all human beings. To disregard this truth, to deny this obvious fact would lead to frightening consequences and the most bloody tragedies.
48.	A mere handful of men of disparate minorities are, on the pretext that they' belong to the white race, making life a nightmare for the indigenous majority on this part of our continent.
49.	These minorities belong to another age; they are deaf to the voice of all the other nations in the world; they refuse to restore their rights and their freedoms to the peoples which they keep under their domination; this is intolerable and unacceptable.
50.	The policy of apartheid imposed by these white minorities of South Africa and Rhodesia on the black
indigenous populations which they have stripped of their rights, their land and their resources is deeply repugnant to the human conscience. Such a reckless and short-sighted policy can only engender hatred, pit the various communities against each other and inexorably lead to violence and chaos. The events which occurred in Soweto and in other South African cities and which are still occurring there are a concrete illustration of this. This tragic situation would never have occurred if the South African authorities had taken the opportunity offered to them in 1969 by independent Africa through the Lusaka Manifesto on Southern Africa.  Unfortunately, the Vorster racist regime and its white supporters have remained impervious to reason. They prefer to insist on carrying out their racial policy even at the risk of endangering international peace and security.
51.	Gabon firmly condemns the policy of apartheid because it is absurd that this policy of the Government of South Africa should continue at the very time when our Organization has affirmed its determination to safeguard human rights and the right of peoples to self-determination. It it absurd that South Africa should continue to belong to our Organization when it is defying the Charter, its principles and United Nations resolutions as well as the public opinion of the whole world. Just as we condemn apartheid, so we condemn those countries which for commercial reasons are giving active assistance to this regime in maintaining itself thanks to various kinds of agreements, which thus give the regime the appearance of invincibility.
52.	We know that the Vorster racist regime is still deaf to the appeals of the international community that it should see reason. Not only does this notorious regime refuse to change its policy inside South Africa but it has even extended it to Namibia, a Territory under United Nations administration.
53.	The situation in Namibia causes us great concern. The Security Council should again take up this problem, which was the subject of its resolution 385 (1976) of 30 January 1976. If South Africa persists in its refusal to withdraw from Namibia-assisted as it is by certain countries-the Security Council should in that case have recourse to the measures provided for in Chapter VII of the Charter of our Organization.
54.	We know that a so-called constitutional conference is now going on in Windhoek. Gabon firmly opposes this masquerade, which excludes the South West Africa People's Organization, the authentic and sole representative of the Namibian people. Gabon will also oppose the results of this conference, the only purpose of which is the "bantustanization" of Namibia and the establishment of puppet regimes in the pay of Pretoria.
55.	With regard to the problem of Rhodesia, Gabon is following with particular attention the current efforts of Mr. Henry Kissinger, the United States Secretary of State, to find an acceptable solution for this distressing problem. However, there is a sacred principle which is non-negotiable for the Gabon Government: majority government. So what is necessary is an urgent transfer of power to the representatives of the black majority. The position stated on 26 September by the five front-line African Heads of State should serve as a basis for any negotiation. Gabon for its part will continue to provide material assistance and moral support to the courageous freedom fighters of Zimbabwe until they achieve final victory.
56.	On the question of Comoros, we hope that the French Government, which has always shown such wisdom in decolonization matters, will grant this fraternal country it* legitimate claim in order to preserve the unity and integrity of its territory just as they were respected in the years of colonization.
57.	My delegation is gratified at the process of decolonization which has already been embarked upon in Djibouti with a view to the independence of this Territory in accordance with the aspirations which have so often been expressed by its people.
58.	The Middle East today is the most dangerous source of tension. Four frightful wars have caused a heavy loss of human life in that part of the world.
59.	The deep reason for that situation is the refusal by the State of Israel to recognize the Palestinian factor. We do not think that there will be peace or detente in that area as long as the Palestinian people remains stripped of its rights. As everyone knows, the Palestinian people, uprooted from its territory, stripped of all its rights to return to its homes and property, is languishing in refugee camps. That people must have a territory, a national territory; it must exercise its rights as a people and as a nation. Any solution that fails to recognize that reality and that fails to provide for direct, full and complete participation by the Palestinian people, represented by the Palestine liberation Organization, in all conferences will not be acceptable. Peace in the Middle East cannot be based on the fruits of aggression. Israel must unconditionally withdraw from all the Arab territories occupied by force in 1967.
60.	The Lebanese tragedy is of concern to my country, which has always had very good relations with Lebanon. Gabon very sincerely hopes that peace will return to that country. That peace can only be the result of mutual agreement among the Lebanese themselves, without any outside interference. Of course, the unity, sovereignty and territorial integrity of Lebanon must be safeguarded.
61.	The Cyprus crisis has, unfortunately, not yet been settled. In spite of the unanimous decisions taken by our Organization, Cyprus is divided into two separate territories, each with its own administration. Gabon firmly supports the efforts of our Secretary-General to find a solution acceptable to all the Cypriot communities, a solution that will safeguard the independence and integrity of the island.
62.	Gabon is gratified at the fact that the Korean problem is no longer on our agenda. Gabon, which enjoys friendly relations with the two Korean States, believes that the settlement of the Korean question is to be sought in candid and sincere North-South dialog, and that that is the most realistic way of enabling the two parties to lay the groundwork for a peaceful solution without outside interference. The Korean question is a matter above all for the Koreans themselves. The role of our Organization is to help the two Korean States to meet again around a conference table in order to achieve the peaceful reunification of their country.
63.	With regard to Latin American, I should like to assure the peoples of that continent of the whole-hearted support of Gabon for the efforts they are making to strengthen their national security. For Gabon is convinced that that is one of the most positive contributions to the historic current of the liberation of enslaved peoples.
64.	I should like on behalf of my country to extend here our warmest congratulations to the Mexican authorities for having established the Centre for Third-World Economic and Social Studies.
65.	If, from a purely political point of view, the picture of the world we have just painted seems to us to be undeniably marked by disorder and disarray, that should surprise no one, because it is a consequence and a logical emanation of an anachronistic world economic system that is itself dominated by disorder.
66.	Indeed, that disorder is manifested in different forms, of which inflation, the worsening of the terms of trade, and the constant impoverishment of the third world are just a few examples.
67.	That problem is of such concern and so crucial to our countries that it has led to the convening of two special sessions of the United Nations General Assembly to debate the matter and lay the foundations for a new and more just international economic order. Our country, which is a major producer of primary commodities, cannot be indifferent to this situation. Accordingly, the President of the Republic of Gabon, His Excellency El Hadj Omar Bongo, took an active part in the laying down of the guidelines for this new economic order, which from now on should take the greatest account of the interests of the primary- commodity-producing countries. And, in order the better to defend those interests, our country and other partners, following the example of the Organization of Petroleum Exporting Countries, have just established the Organization of Timber Producing and Exporting Countries.
68.	Within the world structure of relations there is no sphere more manifestly saturated with inequalities, unilateral advantages and lop-sided contracts than the sphere of economic relations.
69.	Indeed, if we look at the world scene we see that about 80 per cent of world trade and about 95 per cent of private investment are controlled by a minority of States, while more than two thirds of the world's population continues to live in conditions of poverty.
70.	We believe that the time has gone by when the international economic system was directed by that minority. We believe that the time has gone by when the will of that minority was imposed upon the majority.
71.	We think that economic relations should be based upon new factors: interdependence, international solidarity, absolute sovereignty over primary commodities, the setting of prices for primary commodities at equitable and remunerative rates by producers, and active and respected participation by the developing countries in international economic negotiations.
72.	Willful disregard of those factors by the affluent countries is putting a brake on the actual establishment of the new international economic order, as defined and accepted by the international community during the sixth and seventh special sessions of the General Assembly of our Organization. That bad will on the part of the developed countries is also at the basis of the partial failure of the fourth session of UNCTAD, in which the developing countries had placed so much hope.
73.	The overcoming of the present economic crisis is a fundamental goal with a high priority. There can be no question of returning to a past which everyone acknowledges has been superseded.
74.	The problem of under-development will be genuinely solved only if the developed countries manage to overcome their selfishness, which is at the basis of the poverty of the third-world countries.
75.	The former relations of domination and dependence must give way to the legitimate interests of the vast majority of the international community. Any partial solutions or solutions that would take account of the interests only of the minority could not be supported. Solutions must be global and must be in keeping with the urgent needs of all the peoples of the world.
76.	If there is one subject which is of the greatest interest with regard to the economy, development and sovereignty of nations, it is the subject of the ocean.
77.	Although its importance is not matched by any great interest on the part of the public at large, it remains crucial for contemporary needs, as indeed it has been crucial throughout the history of mankind. The ocean occupies 71 per cent of the earth's surface and is an inexhaustible source of wealth. Its role in the life of mankind has become particularly great in the past 10 years. That is why Gabon is following with very close attention the Third United Nations Conference on the Law of the Sea.
78.	We recognize that the problem of the oceans is very important and very complex, and that any hasty solution in this area is unacceptable. The Conference must take account of the legitimate interests of coastal States as well as the aspirations of land-locked States.
79.	Gabon wishes to encourage the United Nations Conference on the Law of the Sea to continue its work until it produces an international treaty on the subject.
80.	The elimination of hotbeds of war and the settlement of all armed conflicts which are dividing nations constitute the first stage on the way to peace and security. The peoples of the world can live in peace only if they have a true sense of security untroubled by threats. When we realize that the military arsenals of the great Powers are each day being swollen by ever newer weapons, ever more sophisticated and improved weapons, ever more powerful and deadly weapons, when we realize that many developing countries are themselves embarking on an arms race-as an example, according to the Institute for Strategic Studies, the countries of Asia are devoting to the arms race about 1.9 per cent of their gross rational product and those of Africa about 5.3 per cent-our minds are clouded by doubt. Are the great Powers which play such a decisive role in the affairs of the world and are the only ones producing these arms and responsible for their dissemination really sincere and consistent when they speak of peace and call for disarmament?
81.	The attitude of those merchants of weapons makes us doubt it. In the face of the risks to international peace and security posed by the production, accumulation and reckless distribution of armaments, it is becoming necessary to combat the folly of some in order to guarantee the security of others.
82.	At a time when the threat of hunger is a reality to so many millions of people, vast amounts of money are being spent on the work of destruction. The gross indifference of the weapons merchants, the tranquil assurance of the buyers and sellers at a time when the business of supplying food to countries suffering from hunger poses such difficult problems, is something to cause us concern. The statistics of the World Bank show that in 1970 the world spent $183 billion on armaments-some 24 times the total amount allocated for aid programs. Military expenditure is rising by about 6 per cent a year, so that the growth of the forces of destruction is greater than that of the total production of all the goods and services in the world. We can therefore see that, in spite of speeches and conferences on disarmament, the international arms market has never been so prosperous.
83.	It is therefore the duty of our Organization to step up its efforts and its actions in this area in order to prevail upon Member States to reach an agreement which would lead to general and controlled disarmament.
84.	But the Government of Gabon is always wondering what can be the purpose of the bombs already stockpiled before She entry into force of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII)].
85.	In order to assuage our fears and to give a satisfactory reply to all countries which dream only of peace, there is only one solution, and that is the solemn, formal banning of the production of new nuclear weapons and the immediate formation of international commissions under the aegis of the United Nations that will embark upon the systematic destruction of existing stockpiles. To us, failure to agree to that simply means the shirking of a sincere search for peace.
86.	In conclusion, I should like to reaffirm here our unswerving faith in the United Nations. In spite of the difficulties in which our Organization finds itself, we hope that the international Community will continue its efforts to make of the United Nations an indispensable instrument for the building of a just and peaceful world order. Gabon, for its part, is ready to make its own modest contribution to the realization of this noble ideal. Long live the United Nations!
